Citation Nr: 0118795	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, T. L. W., D. L. S.


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1952 to March 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  In an unappealed June 1998 rating decision, the RO denied 
reopening the veteran's claim for service connection for a 
left eye disability.

2.  Evidence submitted subsequent to the June 1998 RO 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left eye disability.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision that denied reopening a 
claim for service connection for a left eye disability is 
final. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

2.  The evidence received subsequent to the RO's June 1998 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a left eye 
disability have been met. 38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the veteran's claim of entitlement to 
service connection for a left eye disability.  Essentially, 
the veteran maintains that he developed blindness in his left 
eye from an injury sustained during his active military 
service.

Service connection for a left eye disability was originally 
denied by rating decision dated in April 1955.  The veteran 
requested to reopen his claim for service connection for a 
left eye disability in October 1988.  The RO denied the 
request to reopen a claim for service connection by letter 
dated December 1988.  The veteran, through his 
representative, filed a notice of disagreement dated January 
1989.  The claim was subsequently appealed to and denied by 
the Board of Veterans' Appeals by decision dated September 
1990.  The veteran again requested that his claim for 
entitlement to service connection for a left eye disability 
be reopened in April 1998.
The RO denied the claim to reopen by rating decision dated 
June 1998 on the grounds that he failed to submit new and 
material evidence i.e. evidence that established a link 
between the veteran's service and his current eye condition. 
The veteran was notified of that decision and his appellate 
rights by VA letter dated in July 1998.  The veteran did not 
initiate a timely appeal as to that decision and it became 
final. See 38 U.S.C.A. § 7105(a)(c).

The Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened, is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(eliminates the concept of a well-grounded claim).

The evidence presented at the time of the June 1998 rating 
decision were statements from the veteran dated in April 1998 
and June 1998.  Service medical records were already 
contained in the claims file, as was a transcript from the 
veteran's April 1989 RO hearing.  

Additional pertinent evidence has been associated with the 
claims file since the RO's June 1998 denial of the veteran's 
request to reopen a claim for service connection for a left 
eye disability.  This evidence includes: (1) a statement from 
the veteran dated June 1999; (2) a July 1999 letter from the 
veteran's private physician, Dr. D.C.; (3) an August 1999 
statement from the veteran; (4) an opinion from the Chief of 
the Eye Section, Department of Surgery at the Boise, Idaho VA 
Medical Center (VAMC) dated September 1999; (5) a hearing 
before the RO in September 2000, with attached statement from 
the veteran's representative; and (6) a Travel Board hearing 
before the undersigned Board Member in May 2001. 

The evidence associated with the veteran's claims file 
subsequent to the June 1998 decision is new and material.  
Statements submitted and testimony presented by the veteran 
and his witnesses offers evidence of an in-service injury and 
continuity of symptomatology since discharge from service.  
In addition, a July 1999 statement from the veteran's private 
physician indicates that the veteran has a current disability 
and suggests that there were discrepancies in the record, 
i.e. service medical records and VA examinations, which 
raised sufficient doubt in his mind regarding causation.  As 
such, there is a basis to reopen the veteran's claim for 
service connection for a left eye disability. 

The "new" evidence was not previously of record, and is 
neither cumulative nor redundant of evidence in the file at 
the time of the June 1998 final denial.  Therefore, the new 
evidence of record is material, in that it relates to the 
matter on appeal, and thus, so significant that it must be 
considered in order to fairly decide the merits of the claim. 
See 38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim 
for entitlement to service connection for a left eye 
disability is reopened.

ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of entitlement to service 
connection for a left eye disability, and to this extent, the 
appeal is granted.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As the Board has reopened the veteran's claim for service 
connection for a left eye disability, the Board must ensure 
that the duty to assist has been satisfied.  In a preliminary 
review of the claims file, it is determined that additional 
action is required before appellate disposition.

In April 1998, the veteran submitted a VA Form 21-4138, 
statement in support of claim, which requested that his claim 
for entitlement to service connection for a left eye 
disability be reopened.  In this statement he indicated that 
he had received treatment at the Boise VAMC for "quite a few 
years."  The veteran again requested that the RO obtain VA 
treatment records from Boise VAMC in his June and July 1998 
statements in support of claim. It does not appear from the 
record that the RO obtained these records.  The VA is deemed 
to have constructive knowledge of these records and, in this 
case, has actual knowledge of the existence of those records.  
As such, they are considered to be evidence that is of record 
at the time any decision is made, and should be associated 
with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
(". . . an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error. . . .").

In addition, a September 1999 medical opinion from the Chief 
of the Eye Section, Department of Surgery, at the Boise VAMC 
indicates that she had examined the veteran on "several 
occasions and most recently on September 1, 1999." Also 
contained within the claims file, is an appointment reminder 
addressed to the veteran for an April 1998 ophthalmology 
clinic received by the RO in May 1998. The corresponding VA 
treatment records for the aforementioned records are not 
associated with the claims file.  The RO is requested to 
obtain the identified VA treatment records. Id.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions. 

2.  The RO should ensure that copies of 
all current and relevant treatment 
records for a left eye disability is 
included in the claims folder.

3. The RO is requested to obtain the 
veteran's treatment records from the 
Boise VAMC as identified by the veteran 
in his April 1998, June 1998, and July 
1998 statements in support of claim, as 
well as the September 1999 VA medical 
opinion and appointment reminder received 
by the RO in May 1998.  If such records 
are not available, the RO must explain 
the reasons for the unavailability of the 
records.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  After the foregoing has been 
completed, the RO should again 
readjudicate the veteran's claim for 
service connection for a left eye 
disability.  In the event that the claim 
on appeal is not resolved to the 
satisfaction of the veteran, he should be 
furnished with a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals




 


